DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the drive shaft includes the inclined portion and a flat portion, the flat portion extending in a direction substantially orthogonal to the first direction or the second direction, the inclined portion and the flat portion of the drive shaft are disposed on an end surface of the drive shaft in the opening direction, and the positioning portion comes into contact with only the first inclined portion of the drive shaft in the open state without contacting the flat portion of the drive shaft in the open state.“ (Claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi [US 2012/0092098] in view of Bohmann [US 2018/0223783].
Claim 1, Choi discloses an electromagnetic relay [figure 2] comprising: a fixed contact [221]; a movable contact piece [220] including a movable contact disposed to face the fixed contact [figure 2], the movable contact piece [220] being movable in a first direction in which the movable contact piece comes into contact with the fixed contact [as shown in figure 3] and in a second direction in which the movable contact piece is separated from the fixed contact [as shown in figure 2]; a drive shaft [equivalent to 133 in figure 1, not labeled ion figures 2 and 3]connected to the movable contact piece [220], the drive shaft being movable in the first direction and the second direction together with the movable contact piece [figures 2 and 3]; an electromagnetic drive device [230] including a movable iron core [232] that is integrally movably connected to the drive shaft [figures 2and 3], the electromagnetic drive device [230] being configured to switch between a contact state in which the movable contact comes into contact with the fixed contact [figure 3] and a separate state in which the movable contact is separated from the fixed contact by moving the drive shaft with the movable iron core [figure 2]; and a positioning portion [upper surface of 231] configured to position the drive shaft or the movable iron core [232] in the separate state [figure 2], wherein the drive shaft or the movable iron core [232] includes a first inclined portion [bottom surface of 232] that comes into contact with the positioning portion in the separate stat [figure 2].
Choi fails to teach that the first inclined portion being inclined with respect to the first direction or the second direction, and the positioning portion comes into contact with only the first inclined portion of the drive shaft or the movable iron core in the separate state.
Bohmann [figure 4] teaches an electromagnetic actuator wherein the shape of an interface region [46/48] between a movable iron core [38] and a positioning portion [fixed core 40] can take many shapes [figure 2-7], wherein the movable iron core [38] has a first inclined portion [48] being inclined with respect to the opening direction or the closing direction and the positioning portion [40] comes into contact [via contact surface 48] with only the first inclined portion [46] of the drive shaft or the movable iron core [38].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the contact area of the inclined surface of Choi as taught by Bohmann in order to reduce impact noise [Bohmann paragraphs 0037-0038] since a simple substitution of one known element for another [interchanging the various interface region shapes as taught by Bohmann figures 2-7], produces a predictable result, renders the claim obvious.
Claim 2, Choi as modified discloses the electromagnetic relay according to claim 1, wherein Choi further discloses that the first inclined portion is inclined in the first direction or the second direction toward an axis of the drive shaft [figures 2 and 3].
Claim 3, Choi as modified discloses the electromagnetic relay according to claim 1, with the exception of the first inclined portion includes a curved surface portion formed in a curved surface shape.
Bohmann further teaches that the shape of an interface region [46/48] between a movable iron core [38] and a positioning portion [fixed core 40] can take many shapes [figure 2-7] including wherein the first inclined portion includes a curved surface portion formed in a curved surface shape [figure 5].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the shape of the inclined surface of Choi as taught by Bohmann in order t5o reduce impact noise since a simple substitution of one known element for another [interchanging the various interface region shapes as taught by Bohmann figures 2-7], produces a predictable result, renders the claim obvious.
Claim 4, Choi as modified discloses the electromagnetic relay according to claim 1, wherein Choi further discloses that the positioning portion [231] includes a second inclined portion [top portion of 231] that comes into contact with the first inclined portion [bottom of 232], and the first inclined portion and the second inclined portion are inclined in the first direction or the second direction toward the axis of the drive shaft [figures 2 and 3].
Claim 6, Choi as modified discloses the electromagnetic relay according to claim 1, wherein Choi further discloses that the electromagnetic drive device [230] includes a bottomed tubular housing member [243] configured to house the movable iron core [232], the movable iron core [232] includes the first inclined portion [bottom surface of 232] and is disposed to face the bottomed tubular housing member [243], and the positioning portion [231] is formed on a bottom of the bottomed tubular housing member [243; figures 2 and 3].
Claim 10, Choi as modified discloses the electromagnetic relay according to claim 1, wherein Bohmann further discloses that the movable iron core [38] includes the inclined portion [48] and a flat portion [56], the flat portion [56] extending in a direction substantially orthogonal to the first direction or the second direction [up and down direction of movement in figure 4], the inclined portion [48] and the flat portion [56] of the movable iron core [38] are disposed on an end surface of the movable iron core [38] in the opening direction, and the positioning portion comes into contact with only the first inclined portion of the movable iron core [38] in the open state without contacting the flat portion of the movable iron core in the open state [figure 4].  

Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. [US 2013/0057377] in view of Bohmann [US 2018/0223783].
Claim 1, Yano et al. discloses an electromagnetic relay comprising: a fixed contact [133a]; a movable contact piece [148] including a movable contact [148a] disposed to face the fixed contact [148], the movable contact piece [148] being movable in a first direction in which the movable contact piece comes into contact with the fixed contact [figures 25a and 25b] and in a second direction in which the movable contact piece is separated from the fixed contact [figures 24a and 24b]; a drive shaft [145] connected to the movable contact piece [148], the drive shaft being movable in the first direction and the second direction together with the movable contact piece [figures 24a, 24b, 25a and 25b]; an electromagnetic drive device [150] including a movable iron core [142] that is integrally movably connected to the drive shaft [145; figures 24a. 24b, 25a and 25b], the electromagnetic drive device being configured to switch between a contact state in which the movable contact comes into contact with the fixed contact and a separate state in which the movable contact is separated from the fixed contact by moving the drive shaft with the movable iron core [figures 24a. 24b, 25a and 25b]; and a positioning portion [135c] configured to position the drive shaft [145] or the movable iron core in the separate state [figures 24a, 24b], wherein the drive shaft [145] or the movable iron core includes a first inclined portion [145a] that comes into contact with the positioning portion [135c; paragraph 0130] in the separate state [figures 24a and 234b].
Yano et al. fails to teach that the first inclined portion being inclined with respect to the first direction or the second direction, and the positioning portion comes into contact with only the first inclined portion of the drive shaft or the movable iron core in the separate state.
Bohmann [figure 4] teaches an electromagnetic actuator wherein the shape of an interface region [46/48] between a movable iron core [38] and a positioning portion [fixed core 40] can take many shapes [figure 2-7], wherein the movable iron core [38] has a first inclined portion [48] being inclined with respect to the opening direction or the closing direction and the positioning portion [40] comes into contact [via contact surface 48] with only the first inclined portion [46] of the drive shaft or the movable iron core [38].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the contact area of the inclined surface of Yano et al. as taught by Bohmann in order to reduce impact noise [Bohmann paragraphs 0037-0038] since a simple substitution of one known element for another [interchanging the various interface region shapes as taught by Bohmann figures 2-7], produces a predictable result, renders the claim obvious.
Claim 7, Yano et al. as modified discloses the electromagnetic relay according to claim 1, Yano et al. discloses further comprising: a contact case [131/135; figurs 13a, 13b, 14a, 14b, 14c, 24a and 24b] configured to house the fixed contact [131a] and the movable contact [148a], wherein the drive shaft [145] includes the first inclined portion [145a], the contact case includes a tubular portion [135b] disposed to face the first inclined portion [145a; figures 24a and 24b], and the positioning portion [135c] is formed on the tubular portion [figure 14b].
Claim 8, Yano et al. as modified discloses the electromagnetic relay according to claim 1, f Yano et al. discloses further comprising: a cover portion [135] disposed in the second direction with respect to the drive shaft [145], wherein the positioning portion [135c] is disposed on the cover portion [135] to face one end of the drive shaft [145], and the drive shaft includes the first inclined portion [145a].

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over
Kashimura et al. [US 8,749,331] in view of Kubono [US 2015/0054605] and in further view of Bohmann [US 2018/0223783].
Claim 1, Kashimura et al. discloses an electromagnetic relay [10] comprising: a fixed contact [118a]; a movable contact piece [130] including a movable contact [130a] disposed to face the fixed contact [130], the movable contact piece [130] being movable in a first direction in which the movable contact piece comes into contact with the fixed contact and in a second direction in which the movable contact piece is separated from the fixed contact [figure 1]; a drive shaft [131] connected to the movable contact piece [130], the drive shaft [131] being movable in the first direction and the second direction together with the movable contact piece [figure 1]; an electromagnetic drive device [200] including a movable iron core [215] that is integrally movably connected to the drive shaft [131], the electromagnetic drive device being configured to switch between a contact state in which the movable contact comes into contact with the fixed contact and a separate state in which the movable contact is separated from the fixed contact by moving the drive shaft with the movable iron core [figure 1] and a positioning portion [225] configured to position the drive shaft [131] or the movable iron core [215] in the separate state [figure 1].
Kashimura et al. fails to teach wherein the drive shaft or the movable iron core includes a first inclined portion that comes into contact with the positioning portion in the separate state.
	Kubono teaches a relay [1] comprising a positioning portion [12a] configured to position a drive shaft [5] or the movable iron core [6, figures 24a, 24b], wherein the drive shaft [5] or the movable iron core [6] includes a first inclined portion [6a/6aa] that comes into contact with the positioning portion [12a].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the relay of Kashimura et al. to include the positioning portion of Kubono which results in a movable iron core which includes a first inclined portion that comes into contact with the positioning portion [12a] in the separate state in order to align the shaft and moveable core for proper actuation of the moveable contact piece by the electromagnetic drive.
Kashimura et al.in view of Kubono fails to teach that the first inclined portion being inclined with respect to the first direction or the second direction, and the positioning portion comes into contact with only the first inclined portion of the drive shaft or the movable iron core in the separate state.
Bohmann [figure 4] teaches an electromagnetic actuator wherein the shape of an interface region [46/48] between a movable iron core [38] and a positioning portion [fixed core 40] can take many shapes [figure 2-7], wherein the movable iron core [38] has a first inclined portion [48] being inclined with respect to the opening direction or the closing direction and the positioning portion [40] comes into contact [via contact surface 48] with only the first inclined portion [46] of the drive shaft or the movable iron core [38].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the contact area of the inclined surface of Kashimura et al.in view of Kubono as taught by Bohmann in order to reduce impact noise [Bohmann paragraphs 0037-0038] since a simple substitution of one known element for another [interchanging the various interface region shapes as taught by Bohmann figures 2-7], produces a predictable result, renders the claim obvious.
Claim 5, Kashimura et al. as modified discloses electromagnetic relay according to claim 1, wherein Kubono et al. further teaches a contact case [12/17] configured to house a fixed contact [2] and a movable contact [3], wherein the contact case [12/17] includes a tubular portion [12a figure 3] disposed to face the movable iron core [6], a positioning [12a figure 8 or 12aa figure 4] portion is formed on the tubular portion, and the movable iron core [6] includes the first inclined portion [6a figures 2 and 8 or 6aa figure 4].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837